E COLLEGE ST


                                                                                 Aikman
                                                                                 Garage
                                                            AI
                                                                 KM
NORTH ST (US 59)




                                                                      AN D
                                                                             R




                                                                                          RAGUET ST
                                           DR
                                      NI
                                  M
                              U
                         AL




                                                DR
                                               A
                                             ST
                                           VI




                   Visitor Booth                                      Rusk Building
                                                Baker Pattillo
                                                Student Center




                           GRIFFITH BLVD